                  Case 5:19-po-02857 Document 1 Filed on 04/23/19 in TXSD Page 1 of 1
 AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    SouthernDistrict
                                                __________   Districtofof__________
                                                                          Texas

                   United States of America                        )
                              v.                                   )
                  Guadalupe FLORES-Silva                           )      Case No.
                                                                   )                 L-19-PO2857
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                   April 23, 2019              in the county of                  Webb                in the
       Southern         District of           Texas            , the defendant(s) violated:

             Code Section                                                    Offense Description
8 USC 1325(a)(1)                            an alien, did unlawfully enter and attempt to enter the United States at a place other than
                                            designated by immigration officer.




          This criminal complaint is based on these facts:
Furthermore, it is based on verbal statements by, Guadalupe FLORES-Silva, who admitted to being a citizen of Mexico, who entered
or attempted to enter illegally into the United States by wading the Rio Grande River near, Laredo, Texas, thus avoiding immigration
inspection, nor having proper documents to enter, travel through, or remain in the United States. This illegal entry or attempted entry
took place on April 23, 2019.




              Continued on the attached sheet.
                                                                                                /S/Jimmy Moreno
                                                                                              Complainant’s signature

                                                                          Jimmy Moreno                     , Border Patrol Agent
                                                                                               Printed name and title
 Sworn to before me and signed in my presence,
 Affiant Jimmy Moreno
 sworn and attested
 on April 23, 2019, at 6:45 PM,
 Date:    April 24, 2019
 at Laredo, Texas.
                                                                                                 Judge’s signature

 City and state:      Laredo, Texas                                       Sam Sheldon                      , U.S. Magistrate Judge
                                                                                               Printed name and title
